Case 3:19-cr-04749-JLS Document 490 Filed 04/21/21 PageID.1652 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    Case No. 19cr4749-JLS
11                      Plaintiff,                AMENDED ORDER OF
                                                  CRIMINAL FORFEITURE
12         v.
13   RODRIGO ESQUEDA REYES (5),
       aka “Rigo”, aka “Rascal”,
14
                        Defendant.
15
16
17        On January 1, 2021, this Court entered its Preliminary Order of Criminal
18 Forfeiture, which condemned and forfeited to the United States all right, title and
19 interest of RODRIGO ESQUEDA REYES (5) (“Defendant”) in the following
20 properties:
21               a. One Ruger Security 9 pistol, Serial No. 38110886
22               b. Approximately 30 rounds of .223 ammunition, and
23               c. One AR-15 semi-automatic assault rifle.
24        The ammunition and assault rifle (items b and c above) are currently in the
25 custody of the El Centro Police Department, to be disposed of by that agency
26 according to law when no longer needed for evidence.
27        For thirty (30) consecutive days ending on March 14, 2021, the United States
28 published on its forfeiture website, www.forfeiture.gov, notice of the Court’s Order
Case 3:19-cr-04749-JLS Document 490 Filed 04/21/21 PageID.1653 Page 2 of 4




 1 and the United States’ intent to dispose of the Ruger Security 9 pistol, Serial No.
 2 38110886 in such manner as the Attorney General may direct, pursuant to 21 U.S.C.
 3 § 853(n) and Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims
 4 and Asset Forfeiture Actions, and further notifying all third parties of their right to
 5 petition the Court within thirty (30) days of the final publication for a hearing to
 6 adjudicate the validity of their alleged legal interest in the firearm.
 7         On February 18, 2021, Notice of Order of Forfeiture was sent by Federal
 8 Express as follows:
 9 Name and Address                         Tracking No.                Result
10 Luay Daniel Mamou (1)                    772937894245         Delivered on 2/22/21
   c/o Robert C. Schlein, Esq.
11 Robert C. Schlein and Associates
   750 B Street, Suite 3210
12 San Diego, CA 92101-8114
13 Gary Lee Turk Hatfield (2)               772937946599         Delivered on 2/19/21
   c/o Diane M. Regan
14 Attorney at Law
   414 S. 4th Street
15 El Centro, CA 92243-3009
16 Michael Amir Bachoua (3)                 772938000176         Delivered on 2/19/21
   c/o Michael J. Messina
17 Attorney at Law
   450 B Street, Suite 1600
18 San Diego, CA 92101
19 Elton Ray Lawrence (4)                   772938232648         Delivered on 2/19/21
   c/o Martha McNab Hall, Esq.
20 DiIorio and Hall
   964 Fifth Avenue, Suite 214
21 San Diego, CA 92101-6128
22 Luciano Huerta Sanchez (6)               772938996420         Delivered on 3/01/21
   c/o Meghan Annette Blanco
23 Attorney at Law
   28202 Cabot Road, Suite 300
24 Laguna Niguel, CA 92677-1249
25 Sergio Lopez-Morales (7)                 772939035394         Delivered on 2/19/21
   c/o Nicholas DePento
26 Attorney at Law
   501 West Broadway, Suite A-410
27 San Diego, CA 92101
28 //
                                          -2-                                19cr4749
Case 3:19-cr-04749-JLS Document 490 Filed 04/21/21 PageID.1654 Page 3 of 4




 1 Name and Address                         Tracking No.               Result
 2 Austin Wheeler Brown (8)                 772938419348        Delivered on 2/19/21
   c/o Benjamin B. Kington, Esq.
 3 Boyce & Schaefer
   934 23rd Street
 4 San Diego, CA 92102-1914
 5 Wayne Oswald Marshall, Jr. (9)           772938484618        Delivered on 2/19/21
   c/o Amber Rabon-Luna
 6 Attorney at Law
   4876 Santa Monica Ave., Ste. 237
 7 San Diego, CA 92107-2811
 8 Ronald Wade Alread, Sr. (10)             772938528974        Delivered on 2/19/21
   c/o David L. Baker
 9 Attorney at Law
   419 19th Street
10 San Diego, CA 92101-2801
11 Carlos Manuel Arroyo, Jr. (11)           772938574789        Delivered on 2/19/21
   c/o Lewis C. Muller
12 Attorney at Law
   9625 Mission Gorge Rd., Suite B2
13 Santee, CA 92071-1527
14 Erik Robert Vista (12)                   772938689008        Delivered on 2/22/21
   c/o Casey J. Donovan, Jr.
15 Attorney at Law
   105 West F Street, Fourth Floor
16 San Diego, CA 92101-6087
17 Alfredo Mendoza (13)                     772938763206        Delivered on 2/19/21
   c/o Stephen P. White
18 Attorney at Law
   750 B Street, Suite 1760
19 San Diego, CA 92101-6036
20 Kailin McFadden                          772938813410        Delivered on 2/20/21
   1805 Forrester Road
21 El Centro, CA 92243-9535
22
23         Thirty (30) days have passed following the final date of notice by publication
24 and notice by Federal Express, and no third party has made a claim to or declared any
25 interest in the forfeited firearm described above.
26         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
27 that, as a result of the failure of any third party to come forward or file a petition for
28 relief from forfeiture as provided by law, all right, title and interest of RODRIGO
                                       -3-                              19cr4749
Case 3:19-cr-04749-JLS Document 490 Filed 04/21/21 PageID.1655 Page 4 of 4




 1 ESQUEDA REYES (5) and any and all third parties in the following property are
 2 hereby condemned, forfeited and vested in the United States of America:
 3                     One Ruger Security 9 pistol, Serial No. 38110886
 4        IT IS FURTHER ORDERED that any and all interest of the following persons
 5 are specifically terminated and forfeited to the United States of America as to the
 6 above-referenced firearm:
 7        Luay Daniel Mamou (1)                  Wayne Oswald Marshall, Jr. (9)
          Gary Lee Turk Hatfield (2)             Ronald Wade Alread, Sr. (10)
 8        Michael Amir Bachoua (3)               Carlos Manuel Arroyo, Jr. (11)
          Elton Ray Lawrence (4)                 Erik Robert Vista (12)
 9        Luciano Huerta Sanchez (6)             Alfredo Mendoza (13)
          Sergio Lopez-Morales (7)               Kailin McFadden
10        Austin Wheeler Brown (8)
11
12        IT IS FURTHER ORDERED that U.S. Alcohol, Tobacco, Firearms and
13 Explosives shall dispose of the Ruger Security 9 pistol, Serial No. 38110886
14 according to law.
15        IT IS SO ORDERED.
16 Dated: April 21, 2021
17
18
19
20
21
22
23
24
25
26
27
28
                                        -4-                           19cr4749
